           Case 7:21-cv-00692-NSR Document 5 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BERNARD J. CONNAUGHTON,

                                Plaintiff,

                    -against-                                             3/19/2021
 MOUNT VERNON CITY SCHOOL
 DISTRICT; JAMAL DOGGETT,                                        21-CV-0692 (NSR)
 PRINCIPAL REBECCA TURNER
 ELEMENTARY SCHOOL; THRUSHA                                   ORDER OF SERVICE
 HENDERSON, ASSISTANT PRINCIPAL
 REBECCA TURNER ELEMENTARY
 SCHOOL; GAYLE WHITE-WALLACE,
 DIRECTOR OF PRE-K AND SPECIAL
 PROJECTS,

                                Defendants.

NELSON S. ROMÁN, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action. 1

       The Clerk of Court is directed to issue summonses as to Defendants Mount Vernon City

School District; Jamal Doggett, Principal, Rebecca Turner Elementary School; Thrusha

Henderson, Assistant Principal, Rebecca Turner Elementary School; and Gayle White-Wallace,

Director of Pre-K and Special Projects. Plaintiff is directed to serve the summons and complaint

on each Defendant within 90 days of the issuance of the summons. If within those 90 days,

Plaintiff has not either served Defendants or requested an extension of time to do so, the Court

may dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.




       1
         By order dated February 22, 2021, Chief Judge Colleen McMahon denied Plaintiff’s
application to proceed in forma pauperis. On March 10, 2021, Plaintiff paid the filing fees to
bring this action.
           Case 7:21-cv-00692-NSR Document 5 Filed 03/19/21 Page 2 of 2




         Plaintiff has consented to receive electronic service. (See ECF 2, at 8-9.) The Clerk of

Court is directed to mail an information package to Plaintiff.

SO ORDERED.

Dated:     March 19, 2021
           White Plains, New York

                                                             NELSON S. ROMÁN
                                                           United States District Judge
